Citation Nr: 1448312	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  07-35 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected chronic sesamoiditis, left first metatarsophalangeal joint.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) by which the RO, in pertinent part, denied entitlement to the benefit sought herein.

In June 2011, the Veteran testified in support of this claim during a hearing held at the RO before an Acting Veterans Law Judge (AVLJ).  As the Board noted by letter dated August 2013, that AVLJ is no longer employed by the Board.  Although the Board offered the Veteran an opportunity to testify at another hearing in light of this fact, the Veteran did not respond.  Thus, another hearing was not and need not be provided.

In September 2013, the Veteran was sent a letter advising her of her right to a new decision and/or hearing to correct any defects in the June 2011 hearing pursuant to the decision of the Court of Appeals for Veterans Claims (Court) in Bryant v Shinseki.  23 Vet App 488 (2010).  The Veteran did not respond to the letter.  Thus, no corrective action pursuant to the Court's decision in Bryant is necessary.

The Board remanded this claim to the RO for additional action in April 2012, September 2013, and April 2014.  

As the Board noted in the Introduction section of its April 2012, September 2013, and April 2014 remands, the record raises a of for service connection for a right foot disability, including as due to the Veteran's service-connected left foot disability.  To the extent that the RO has not yet taken action in this regard, it is reminded to do so. 

FINDING OF FACT

The Veteran failed, without good cause, to report for a VA examination that was necessary to evaluate her service-connected chronic sesamoiditis, left first metatarsophalangeal joint.


CONCLUSION OF LAW

The claim for an increased rating for service-connected chronic sesamoiditis, left first metatarsophalangeal joint, is denied based on the Veteran's failure to report for a necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.655(b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The Board has denied the claim of entitlement to an increased rating for service-connected chronic sesamoiditis, left first metatarsophalangeal joint, on the basis that the Veteran failed, without good cause, to appear for a VA medical examination that was necessary to decide the issue.  As such, the Board has determined that there is no legal entitlement to the claimed benefit as a matter of law.  See 38 C.F.R. § 3.655.  As the Board has denied the claim as a matter of law, the notice and assistance provisions of VCAA are inapplicable because there is no reasonable possibility that any notice or assistance could aid in substantiating the claim.  See e.g., Mason v. Principi, 16 Vet. App. 129, 132 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Disability Rating Criteria

 Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

 In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2014).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA's regulations provide that, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  38 C.F.R. § 3.655(a).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

Increased Rating for Chronic Sesamoiditis, Left First Metatarsophalangeal Joint

The service-connected chronic sesamoiditis, left first metatarsophalangeal joint, has been rated 10 percent disabling since March 31, 1991.  In November 2004, the Veteran filed a claim for increase, contending that the service-connected chronic sesamoiditis, left first metatarsophalangeal joint, had increased in severity. 

In its previous remands, and most saliently the last April 2014 remand, the Board determined that additional medical evidence was necessary before the Board could determine whether an increased rating was warranted.  Namely, a medical opinion to answer very specific questions posed by the Board was necessary to obtain information to include the precise severity of the disability and information regarding limitation of motion and flare-ups

A VA examination was scheduled to take place in May 2014.  The Veteran did not appear for the examination.  Furthermore, in June 2014, she told an RO official that she did not wish to be examined.  The conversation was memorialized in a June 2014 Report of General Information, VA Form 27-0820.  

As stated, VA regulations provide that, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  38 C.F.R. § 3.655(a).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

The Board finds that the scheduled VA examination was necessary to decide the claim for increase for the reasons expressed above.  As the Veteran, without good cause, failed to report for the examination and indicated refusal to appear for a VA examination in the future, and as entitlement to an increased rating for her service-connected chronic sesamoiditis, left first metatarsophalangeal joint, cannot be established without a current VA examination, the claim is denied as a matter of law.  38 C.F.R. § 3.655.


ORDER

Entitlement to an increased rating for the service-connected chronic sesamoiditis, left first metatarsophalangeal joint, is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


